DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1 and 9, the claims recite “transmitting an uplink signal by allocating physical uplink shared channel (PUSCH) resource based on a physical downlink shared channel (PDSCH) demodulation reference signal (DMRS) received from the base station, when the UE operation mode is a full duplex multiplexing radio (FDR) mode.” Such claim language appears to condition the “transmitting” step based on the condition “when the UE operation mode is a full duplex multiplexing radio (FDR) mode.” However, the claims do not appear to recite any language requiring that such a condition occur. It is therefore unclear if such claim language is intended to require that such a condition occur even though such a requirement is not recited, or if the claimed “transmitting” step is intended to be interpreted as optional when using an interpretation wherein the UE operation mode is not required to be a full duplex multiplexing radio (FDR) mode. 	Furthermore, the claims go on to recite “performing self-interference channel estimation based on a PUSCH DMRS resource location; and performing reception channel estimation based on the PDSCH DMRS and demodulating data, wherein the PUSCH is punctured at a location corresponding to the PDSCH DMRS resource and a PDSCH is punctured at a location corresponding to the PUSCH DMRS resource,” but the PUSCH and PDSCH are discussed in the potentially optional “transmitting” step and it is therefore unclear for instance if and how self-interference channel estimation based on a PUSCH DMRS may be performed if the UE is not required to perform PUSCH transmission. It is also unclear how reception channel estimation may be performed based on the PDSCH DMRS and data may be demodulated if the UE is not required to receive the PDSCH DMRS when the condition “when the UE operation mode is a full duplex multiplexing radio (FDR) mode” is not true. It is additionally unclear how the PUSCH and PDSCH may be punctured as claimed if the UE is not required to transmit the PUSCH or receive the PDSCH DMRS when the condition “when the UE operation mode is a full duplex multiplexing radio (FDR) mode” is not true. The Examiner would also like to note that the claim limitation “the PDSCH DMRS resource” lacks antecedent basis.	Looking to the dependent claims for guidance, the Examiner would like to note that at least claims 4-5 are directed to a half duplex multiplexing radio (HDR) mode, which appears to support treating the “when the UE operation mode is a full duplex multiplexing radio (FDR) mode” (and thus most of the independent claims) as an optional condition. Dependent claims 2-3 and 5 for instance also recite “when” conditions directed to the performing self-interference channel estimation, performing reception channel estimation, and puncturing steps of the independent claims that also appear to suggest that such steps are optional. Claim 5 even appears to explicitly state that the PUSCH and the PDSCH are actually not punctured as described in the independent claims.	Claims 1 and 9 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly wherein the condition “when the UE operation mode is a full duplex multiplexing radio (FDR) mode” is not required to occur and thus the claimed “transmitting” step may be broadly reasonably interpreted as optional. The Examiner will also interpret the steps following this limitation as optional as well since multiple dependent claims appear to be directed to alternatives to such limitations. The Examiner will still attempt to provide the teachings of the prior art with regard to this limitation if possible for the purpose of compact prosecution.	Regarding claim 2, the claim recites “when the self-interference channel estimation is performed based on the PUSCH DMRS resource, estimation, cancellation and reconstruction of a self-interference signal are performed based on the punctured PDSCH.” Such claim language has a similar issue as claim 1 for instance discussed above in that the claimed functionality (i.e., “estimation, cancellation and reconstruction of a self-interference signal are performed based on the punctured PDSCH”) appears to be based on the occurrence of a condition (i.e., “when the self-interference channel estimation is performed based on the PUSCH DMRS resource”). It is therefore unclear if the limitation “when the self-interference channel estimation is performed based on the PUSCH DMRS resource” is intended to be required because interpreting such language as an optional condition renders the entirety of the claim as optional. As was also discussed in the rejection of claim 1 above, other dependent claims appear to require that such conditions be optional (e.g., at least claims 4-5 directed to the use of a half duplex mode). Claim 2 is thus indefinite. For the purpose of this examination, the Examiner will interpret “when the self-interference channel estimation is performed based on the PUSCH DMRS resource” as a condition that is not required to occur and thus the rest of the claimed limitations as optional.	Regarding claim 3, the claim recites “when the reception channel estimation is performed based on the PDSCH DMRS resource, the reception channel estimation is performed in consideration of the punctured PUSCH.” Such claim language has a similar issue as claim 1 for instance discussed above in that the claimed functionality (i.e., “the reception channel estimation is performed in consideration of the punctured PUSCH”) appears to be based on the occurrence of a condition (i.e., “when the reception channel estimation is performed based on the PDSCH DMRS resource”). It is therefore unclear if the limitation “when the reception channel estimation is performed based on the PDSCH DMRS resource” is intended to be required because interpreting such language as an optional condition renders the entirety of the claim as optional. As was also discussed in the rejection of claim 1 above, other dependent claims appear to require that such conditions be optional (e.g., at least claims 4-5 directed to the use of a half duplex mode). It is therefore also unclear if such channel estimation is intended to be the same or different. The Examiner would also like to note that claim 1 performs reception channel estimation “based on the PDSCH DMRS,” which is different from the language in claim 3 which requires performing reception channel estimation “based on the PDSCH DMRS resource.” Claim 3 is thus indefinite. For the purpose of this examination, the Examiner will interpret “when the reception channel estimation is performed based on the PDSCH DMRS resource” as a condition  that is not required to occur and thus the rest of the claimed limitations as optional.	Regarding claim 4, the claim recites “the UE operation mode is set to the FDR mode, when the resource allocation indication information has a first value, and wherein the UE operation mode is set to a half duplex multiplexing radio (HDR) mode, when the resource allocation indication information has a second value.” Such claim language has similar issues as claims 1-3 for instance discussed above in that the claimed functionality appears to be based on the occurrence of “when” conditions that are not recited as being required to occur. It is therefore unclear if such conditions are intended to be required because interpreting such language as optional conditions potentially renders the entirety of the claim as optional. As was also discussed in the rejection of claims 1-3 above, other dependent claims appear to require that such conditions be optional (e.g., at least claims 4-5 directed to the use of a half duplex mode). Claim 4 is thus indefinite. For the purpose of this examination, the Examiner will interpret the recited “when” conditions as conditions that are not required to occur and thus the rest of the claimed limitations as potentially optional.	Regarding claim 5, the claim recites “when the UE operation mode is a half duplex multiplexing radio (HDF) mode, the PUSCH is not punctured at a location corresponding to the PDSCH DMRS resource and a PDSCH is not punctured at a location corresponding to the PUSCH DMRS resource.” Such claim language has similar issues as claims 1-4 for instance discussed above in that the claimed functionality appears to be based on the occurrence of “when” conditions that are not recited as being required to occur. It is therefore unclear if such conditions are intended to be required because interpreting such language as optional conditions potentially renders the entirety of the claim as optional. As was also discussed in the rejection of claims 1-4 above, other dependent claims appear to require that such conditions be optional (e.g., at least claims 4-5 directed to the use of a half duplex mode). Additionally, claim 4 from which claim 5 depends recite “a half duplex multiplexing radio (HDR) mode,” and it is unclear if such a mode is the same or different from the recited “a half duplex multiplexing radio (HDF) mode.” Claim 5 is thus indefinite. For the purpose of this examination, the Examiner will interpret the recited “when” conditions as conditions that are not required to occur and thus the rest of the claimed limitations as potentially optional. The Examiner will also interpret the claimed “a half duplex multiplexing radio (HDF) mode” as potentially being the same or different from the claimed “a half duplex multiplexing radio (HDR) mode.” 	Regarding claim 7, the claim recites “when the UE performs initial connection with the base station, capability information of the UE mode is exchanged.” Such claim language has similar issues as claims 1-5 for instance discussed above in that the claimed functionality appears to be based on the occurrence of “when” conditions that are not recited as being required to occur. It is therefore unclear if such conditions are intended to be required because interpreting such language as optional conditions potentially renders the entirety of the claim as optional. As was also discussed in the rejection of claims 1-5 above, other dependent claims appear to require that such conditions be optional (e.g., at least claims 4-5 directed to the use of a half duplex mode). The Examiner would also like to note that the claim limitation “the UE mode” lacks antecedent basis. Claim 7 is thus indefinite. For the purpose of this examination, the Examiner will interpret the recited “when” conditions as conditions that are not required to occur and thus the rest of the claimed limitations as potentially optional.	Regarding claim 8, the claim recites “when the UE supports the FDR mode based on capability information of the UE mode, the base station determines the UE mode in consideration of at least one of quality of a link with the UE or a channel environment and generates the resource allocation indication information.” Such claim language has similar issues as claims 1-5 and 7 for instance discussed above in that the claimed functionality appears to be based on the occurrence of “when” conditions that are not recited as being required to occur. It is therefore unclear if such conditions are intended to be required because interpreting such language as optional conditions potentially renders the entirety of the claim as optional. As was also discussed in the rejection of claims 1-5 and 7 above, other dependent claims appear to require that such conditions be optional (e.g., at least claims 4-5 directed to the use of a half duplex mode). Additionally, the claim language “the base station determines the UE mode” appears to conflict with the language of claim 1 wherein the UE appears to determine the UE operation mode based on the resource allocation indication information, making it unclear if “the base station determines the UE mode” is intended to be the same or different from the UE operation mode determination in claim 1. Claim 8 is thus indefinite. For the purpose of this examination, the Examiner will interpret the recited “when” conditions as conditions that are not required to occur and thus the rest of the claimed limitations as potentially optional.	Regarding claim 10, the claim recites “transmitting a downlink signal by allocating physical downlink shared channel (PDSCH) resource based on a physical uplink shared channel (PUSCH) demodulation reference signal (DMRS) received from the UE, when the base station operation mode is an FDR mode.” Such claim language appears to condition the “transmitting” step based on the condition “when the base station operation mode is an FDR mode.” However, the claims do not appear to recite any language requiring that such a condition occur. It is therefore unclear if such claim language is intended to require that such a condition occur even though such a requirement is not recited, or if the claimed “transmitting” step is intended to be interpreted as optional when using an interpretation wherein the base station operation mode is not required to be an FDR mode. 	Furthermore, the claims go on to recite “perform[ing] self-interference channel estimation based on a PDSCH DMRS resource location, wherein the PUSCH is punctured at a location corresponding to the PDSCH DMRS resource and a PDSCH is punctured at a location corresponding to the PUSCH DMRS resource,” but the PUSCH and PDSCH are discussed in the potentially optional “transmitting” step and it is therefore unclear for instance if and how self-interference channel estimation based on a PDSCH DMRS may be performed if the base station is not required to perform PDSCH transmission. It is additionally unclear how the PUSCH and PDSCH may be punctured as claimed if the base station is not required to transmit the PDSCH or receive the PUSCH DMRS when the condition “when the UE operation mode is a full duplex multiplexing radio (FDR) mode” is not true. The Examiner would also like to note that the claim limitation “the PDSCH DMRS resource” lacks antecedent basis.	Looking to the dependent claims for guidance, the Examiner would like to note that at least claims 13-14 are directed to a half duplex multiplexing radio (HDR) mode, which appears to support treating the “when the base station operation mode is an FDR mode” (and thus most of the independent claims) as an optional condition. Dependent claims 11-12 and 14 for instance also recite “when” conditions directed to the performing self-interference channel estimation and puncturing steps of the independent claim that also appear to suggest that such steps are optional. Claim 14 even appears to explicitly state that the PUSCH and the PDSCH are actually not punctured as described in the independent claims.	Claim 10 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims reasonably broadly wherein the condition “when the base station operation mode is an FDR mode” is not required to occur and thus the claimed “transmitting” step may be broadly reasonably interpreted as optional. The Examiner will also interpret the steps following this limitation as optional as well since multiple dependent claims appear to be directed to alternatives to such limitations. The Examiner will still attempt to provide the teachings of the prior art with regard to this limitation if possible for the purpose of compact prosecution.	Regarding claim 11, the claim recites “when the self-interference channel estimation is performed based on the PDSCH DMRS resource, estimation, cancellation and reconstruction of a self-interference signal are performed based on the punctured PUSCH.” Such claim language has similar issues as claims 1-5 and 7-10 for instance discussed above in that the claimed functionality appears to be based on the occurrence of “when” conditions that are not recited as being required to occur. It is therefore unclear if such conditions are intended to be required because interpreting such language as optional conditions potentially renders the entirety of the claim as optional. As was also discussed in the rejection of claims 1-5 and 7-10 above, other dependent claims appear to require that such conditions be optional (e.g., at least claims 13-14 directed to the use of a half duplex mode). Claim 11 is thus indefinite. For the purpose of this examination, the Examiner will interpret the recited “when” conditions as conditions that are not required to occur and thus the rest of the claimed limitations as potentially optional.	Regarding claim 12, the claim recites “when the reception channel estimation is performed based on the PUSCH DMRS resource, the reception channel estimation is performed in consideration of the punctured PDSCH.” However, no “reception channel estimation” has previously been recited and it is therefore unclear what such “reception channel estimation” is intended to reference. Furthermore, such claim language has similar issues as claims 1-5 and 7-11 for instance discussed above in that the claimed functionality appears to be based on the occurrence of “when” conditions that are not recited as being required to occur. It is therefore unclear if such conditions are intended to be required because interpreting such language as optional conditions potentially renders the entirety of the claim as optional. As was also discussed in the rejection of claims 1-5 and 7-11 above, other dependent claims appear to require that such conditions be optional (e.g., at least claims 13-14 directed to the use of a half duplex mode). Claim 12 is thus indefinite. For the purpose of this examination, the Examiner will interpret the recited “when” conditions as conditions that are not required to occur and thus the rest of the claimed limitations as potentially optional.	Regarding claim 13, the claim recites “the base station operation mode is set to the FDR mode when the resource allocation indication information has a first value, and wherein the base station operation mode is set to a half duplex multiplexing radio (HDR) mode when the resource allocation indication information has a second value.” Such claim language has similar issues as claims 1-5 and 7-12 for instance discussed above in that the claimed functionality appears to be based on the occurrence of “when” conditions that are not recited as being required to occur. It is therefore unclear if such conditions are intended to be required because interpreting such language as optional conditions potentially renders the entirety of the claim as optional. As was also discussed in the rejection of claims 1-5 and 7-12 above, other dependent claims appear to require that such conditions be optional (e.g., at least claims 13-14 directed to the use of a half duplex mode). Claim 13 is thus indefinite. For the purpose of this examination, the Examiner will interpret the recited “when” conditions as conditions that are not required to occur and thus the rest of the claimed limitations as potentially optional.	Regarding claim 14, the claim recites “when the base station operation mode is a half duplex multiplexing radio (HDF) mode, the PDSCH is not punctured at a location corresponding to the PUSCH DMRS resource and a PUSCH is not punctured at a location corresponding to the PDSCH DMRS resource.” Such claim language has similar issues as claims 1-5 and 7-13 for instance discussed above in that the claimed functionality appears to be based on the occurrence of “when” conditions that are not recited as being required to occur. It is therefore unclear if such conditions are intended to be required because interpreting such language as optional conditions potentially renders the entirety of the claim as optional. As was also discussed in the rejection of claims 1-5 and 7-13 above, other dependent claims appear to require that such conditions be optional (e.g., at least claims 13-14 directed to the use of a half duplex mode). Additionally, claim 4 from which claim 5 depends recite “a half duplex multiplexing radio (HDR) mode,” and it is unclear if such a mode is the same or different from the recited “a half duplex multiplexing radio (HDF) mode.” Claim 14 is thus indefinite. For the purpose of this examination, the Examiner will interpret the recited “when” conditions as conditions that are not required to occur and thus the rest of the claimed limitations as potentially optional. The Examiner will also interpret the claimed “a half duplex multiplexing radio (HDF) mode” as potentially being the same or different from the claimed “a half duplex multiplexing radio (HDR) mode.” 	Regarding claims 2-8 and 11-15, the claims are rejected because they depend from rejected independent claims 1 and 10 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0227906, Yang hereinafter).	Regarding claims 1 and 9, Yang teaches a method and a user equipment (UE) in a wireless communication system (User equipment (UE); Yang; Fig. 16; [0100]-[0101]), the UE comprising: 	a transceiver (The UE may be comprised of an RF unit, which may be broadly reasonably interpreted as a transceiver; Yang; Fig. 16; [0100]-[0101]); and 	a processor connected to the transceiver (The UE may be comprised of a processor coupled to the transceiver; Yang; Fig. 16; [0100]-[0101]), wherein the processor is configured to: 	obtain resource allocation indication information from a base station through a control channel (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources. Such resources are described as being allocated from the base station in a PDCCH, which may be broadly reasonably interpreted as a control channel. The UE may thus be broadly reasonably interpreted as obtaining resource allocation indication information from a base station through a control channel; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]); 	determine a UE operation mode based on the resource allocation indication information (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources for an FDR mode. The UE may thus be broadly reasonably interpreted as determining a UE operation mode based on the resource allocation indication information; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]); 	transmit an uplink signal by allocating physical uplink shared channel (PUSCH) resource based on a physical downlink shared channel (PDSCH) demodulation reference signal (DMRS) received from the base station (When DL control/data channels (e.g., PDCCH/PDSCH) are received, rate-matching (or puncturing) may be applied to resources (REs or SC-FDMA symbols including the same) through which an RS (e.g., a UL DMRS) used for reception/demodulation of UL control/data channel (e.g., PUCCH/PUSCH) and/or an RS (e.g., an SRS) used for UL radio channel estimation are transmitted. In addition, when UL control/data channels (e.g., PUCCH/PUSCH) are transmitted, rate-matching (or puncturing) may be applied to resources (REs or OFDM symbols including the same) through which an RS (e.g., a DL DMRS/CRS (cell-specific RS)) used for reception/demodulation of DL control/data channels (e.g., PDCCH/PDSCH). An uplink signal may thus be broadly reasonably interpreted as being transmitted by allocating PUSCH resources based on a PDSCH DMRS received from the base station; Yang; Figs. 12-15; [0074]-[0077], [0099]), when the UE operation mode is a full duplex multiplexing radio (FDR) mode (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources for an FDR mode. The UE may thus be broadly reasonably interpreted as having an operation mode that is a full duplex multiplexing radio (FDR) mode. As was also discussed in the 35 U.S.C. 112(b) rejections above, such “when” language is being broadly reasonably interpreted as a condition for performing the associated claim language that is not required to occur. Therefore the Examiner would also like to note that an alternative interpretation may also be used wherein the “UE operation mode” is interpreted as not being an FDR mode and thus the claimed transmission is not required to be taught by the prior art; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]); 	perform self-interference channel estimation based on a PUSCH DMRS resource location (System information is described as being used to perform channel estimation in order to mitigate/avoid the influence of self-interference (SI) and/or UE-to-UE interference due to FDR, which may include applying rate-matching (or puncturing) to resources (REs or SC-FDMA symbols including the same) through which an RS (e.g., a UL DMRS) used for reception/demodulation of UL control/data channel (e.g., PUCCH/PUSCH) and/or an RS (e.g., an SRS) used for UL radio channel estimation are transmitted. Self-interference channel estimation may thus be broadly reasonably interpreted as being performed based on a PUSCH DMRS, which may also be broadly reasonably interpreted as performing self-interference channel estimation based on the location of the PUSCH DMRS. The UE may thus be broadly reasonably interpreted as performing self-interference channel estimation based on a PUSCH DMRS resource location; Yang; Figs. 12-15; [0074]-[0077], [0099]); and 	perform reception channel estimation based on the PDSCH DMRS and demodulating data (Channel estimation is also described as being performed on DL channels (e.g., PDCCH/PDSCH) using for instance reference signals (e.g., a DL DMRS/CRS (cell-specific RS)) used for reception/demodulation of DL control/data channels. The UE may thus be broadly reasonably interpreted as performing reception channel estimation based on the PDSCH DMRS and demodulating data. As was also discussed in the 35 U.S.C. 112(b) rejections above, the Examiner would like to note that an interpretation wherein the UE operation mode may be broadly reasonably interpreted as not being an FDR mode may be broadly reasonably interpreted as not requiring such puncturing and thus an alternative interpretation may be used wherein Yang is not required to teach the claimed limitation; Yang; Figs. 12-15; [0074]-[0077], [0099]), 	wherein the PUSCH is punctured at a location corresponding to the PDSCH DMRS resource and a PDSCH is punctured at a location corresponding to the PUSCH DMRS resource (PUSCH is described as being puncture based on an RS such as the PDSCH DMRS and PDSCH is described as being punctured based on an RS such as the PUSCH DMRS. The PUSCH may thus be broadly reasonably interpreted as being punctured at a location corresponding to the PDSCH DMRS resource and a PDSCH is punctured at a location corresponding to the PUSCH DMRS resource. As was also discussed in the 35 U.S.C. 112(b) rejections above, the Examiner would like to note that an interpretation wherein the UE operation mode may be broadly reasonably interpreted as not being an FDR mode. Using such an alternative interpretation, the claims may be broadly reasonably interpreted as not requiring the claimed limitation since such a limitation may be broadly reasonably interpreted as not occurring when the claimed “when” condition may be interpreted as not occurring. Yang is thus not required to teach the claimed limitation using such an alternative interpretation; Yang; Figs. 12-15; [0074]-[0077], [0099]).	Regarding claim 2, Yang teaches the limitations of claim 1.	Yang further teaches when the self-interference channel estimation is performed based on the PUSCH DMRS resource, estimation, cancellation and reconstruction of a self-interference signal are performed based on the punctured PDSCH (The UE is described as removing/mitigating self-interference from an UL transmission when a DL signal is received, which may include applying rate-matching (or puncturing) to resources (REs or SC-FDMA symbols including the same) through which an RS (e.g., a UL DMRS) used for reception/demodulation of UL control/data channel (e.g., PUCCH/PUSCH) and/or an RS (e.g., an SRS) used for UL radio channel estimation are transmitted. Creation (i.e., estimation, cancellation, and reconstruction) of an UL signal for self-interference mitigation may be broadly reasonably interpreted as being based on the punctured PDSCH. The UE may thus be broadly reasonably interpreted as performing estimation, cancellation and reconstruction of a self-interference signal are performed based on the punctured PDSCH when the self-interference channel estimation is performed based on the PUSCH DMRS resource. As was also discussed in the 35 U.S.C. 112(b) rejections above, the Examiner would like to note that an interpretation wherein the UE operation mode may be broadly reasonably interpreted as not being an FDR mode. Using such an alternative interpretation, the claims may be broadly reasonably interpreted as not requiring the claimed limitation since such a limitation may be broadly reasonably interpreted as not occurring when the claimed “when” condition may be interpreted as not occurring. Yang is thus not required to teach the claimed limitation using such an alternative interpretation; Yang; Figs. 12-15; [0074]-[0077], [0099]).	Regarding claim 3, Yang teaches the limitations of claim 1.	Yang further teaches when the reception channel estimation is performed based on the PDSCH DMRS resource, the reception channel estimation is performed in consideration of the punctured PUSCH (Channel estimation is also described as being performed on DL channels (e.g., PDCCH/PDSCH) using for instance reference signals (e.g., a DL DMRS/CRS (cell-specific RS)) used for reception/demodulation of DL control/data channels. The UE may thus be broadly reasonably interpreted as performing reception channel estimation based on the PDSCH DMRS and demodulating data. A punctured PUSCH may also be transmitted in conjunction with such channel estimation. The UE may thus be broadly reasonably interpreted as performing reception channel estimation in consideration of the punctured PUSCH when the reception channel estimation is performed based on the PDSCH DMRS resource. As was also discussed in the 35 U.S.C. 112(b) rejections above, the Examiner would like to note that an interpretation wherein the UE operation mode may be broadly reasonably interpreted as not being an FDR mode. Using such an alternative interpretation, the claims may be broadly reasonably interpreted as not requiring the claimed limitation since such a limitation may be broadly reasonably interpreted as not occurring when the claimed “when” condition may be interpreted as not occurring. Yang is thus not required to teach the claimed limitation using such an alternative interpretation; Yang; Figs. 12-15; [0074]-[0077], [0099]).	Regarding claim 4, Yang teaches the limitations of claim 1.	Yang further teaches the UE operation mode is set to the FDR mode, when the resource allocation indication information has a first value (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources for an FDR mode. Such a grant may be broadly reasonably interpreted as resource allocation indication information having a first value; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]), and 	wherein the UE operation mode is set to a half duplex multiplexing radio (HDR) mode, when the resource allocation indication information has a second value (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources for a non-FDR mode, which may be broadly reasonably interpreted as a half duplex multiplexing radio (HDR) mode. Such a grant may be broadly reasonably interpreted as resource allocation indication information having a second value; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]).	Regarding claim 5, Yang teaches the limitations of claim 4.	Yang further teaches when the UE operation mode is a half duplex multiplexing radio (HDF) mode (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources for a non-FDR mode, which may be broadly reasonably interpreted as a half duplex multiplexing radio mode; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]), the PUSCH is not punctured at a location corresponding to the PDSCH DMRS resource and a PDSCH is not punctured at a location corresponding to the PUSCH DMRS resource (The Examiner would like to note that puncturing appears to be described in the context of avoiding self-interference in the FDR mode, and thus Yang may be broadly reasonably interpreted as teaching that the PUSCH is not punctured at a location corresponding to the PDSCH DMRS resource and a PDSCH is not punctured at a location corresponding to the PUSCH DMRS resource. An alternative interpretation may also be used wherein the base station operation mode is interpreted as being the HDR mode and thus the claimed limitations are not required to be taught by the prior art; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]).	Regarding claim 6, Yang teaches the limitations of claim 1.	Yang further teaches the control channel further comprises resource allocation information of at least one of the PDSCH, the PDSCH DMRS, the PUSCH or the PUSCH DMRS (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources. Such resources are described as being for DL/UL data, including the PDSCH, the PDSCH DMRS, the PUSCH and the PUSCH DMRS; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]).	Regarding claim 7, Yang teaches the limitations of claim 1.	Yang further teaches when the UE performs initial connection with the base station, capability information of the UE mode is exchanged (As was also discussed in the 35 U.S.C. 112(b) rejections above, the Examiner would like to note that the claims do not require that the UE perform initial connection with the base station and thus the claimed functionality may be broadly reasonably interpreted as optional when using an interpretation wherein the UE is not required to perform an initial connection with the base station. ; Yang; Figs. 12-15; [0074]-[0077], [0099]).	Regarding claim 8, Yang teaches the limitations of claim 7.	Yang further teaches when the UE supports the FDR mode based on capability information of the UE mode (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources for an FDR mode. The UE may thus be broadly reasonably interpreted as having an operation mode that is a full duplex multiplexing radio (FDR) mode based on capability information of the UE mode. As was also discussed in the 35 U.S.C. 112(b) rejections above, such “when” language is being broadly reasonably interpreted as a condition for performing the associated claim language that is not required to occur. Therefore the Examiner would also like to note that an alternative interpretation may also be used wherein the “UE operation mode” is interpreted as not being an FDR mode and thus the claimed limitations are not required to be taught by the prior art; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]), the base station determines the UE mode in consideration of at least one of quality of a link with the UE or a channel environment and generates the resource allocation indication information (As can be seen for instance in at least Figs. 12-15 and their corresponding description, DL/UL grants for the UE may be in an FDR or non-FDR mode based on different channel characteristics and channel estimation. The base station may thus be broadly reasonably interpreted as determining the FDR or non-FDR mode (i.e., the UE mode) in consideration of at least one of quality of a link with the UE or a channel environment and generates the resource allocation indication information may allocate resources for an FDR mode. As was also discussed in the 35 U.S.C. 112(b) rejections above, such “when” language is being broadly reasonably interpreted as a condition for performing the associated claim language that is not required to occur. Therefore the Examiner would also like to note that an alternative interpretation may also be used wherein the “UE operation mode” is interpreted as not supporting an FDR mode and thus the claimed limitations are not required to be taught by the prior art; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]).	Regarding claim 10, Yang teaches a method of operating a base station in a wireless communication system (Base station; Yang; Fig. 16; [0100]-[0101]), the method comprising: 	determining an operation mode of the base station (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources for an FDR and/or a non-FDR mode. Such an allocation based on an operation mode of the base station may be broadly reasonably interpreted as comprising determining an operation mode of the base station; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]); 	transmitting resource allocation indication information to a user equipment (UE) through a control channel based on the determined operation mode of the base station (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources. Such resources are described as being allocated from the base station in a PDCCH, which may be broadly reasonably interpreted as a control channel. The base station may thus be broadly reasonably interpreted as transmitting resource allocation indication information to a user equipment (UE) through a control channel based on the determined operation mode of the base station; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]); 	transmitting a downlink signal by allocating physical downlink shared channel (PDSCH) resource based on a physical uplink shared channel (PUSCH) demodulation reference signal (DMRS) received from the UE (When DL control/data channels (e.g., PDCCH/PDSCH) are transmitted, rate-matching (or puncturing) may be applied to resources (REs or SC-FDMA symbols including the same) through which an RS (e.g., a UL DMRS) used for reception/demodulation of UL control/data channel (e.g., PUCCH/PUSCH). The PDSCH may thus be broadly reasonably interpreted as being transmitted by allocating physical downlink shared channel (PDSCH) resource based on a physical uplink shared channel (PUSCH) demodulation reference signal (DMRS) received from the UE; Yang; Figs. 12-15; [0074]-[0077], [0099]), when the base station operation mode is an FDR mode (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources for an FDR mode. The base station may thus be broadly reasonably interpreted as having an operation mode that is a full duplex multiplexing radio (FDR) mode. As was also discussed in the 35 U.S.C. 112(b) rejections above, such “when” language is being broadly reasonably interpreted as a condition for performing the associated claim language that is not required to occur. Therefore the Examiner would also like to note that an alternative interpretation may also be used wherein the “base station operation mode” is interpreted as not being an FDR mode and thus the claimed transmission is not required to be taught by the prior art; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]); and 	perform self-interference channel estimation based on a PDSCH DMRS resource location (System information is described as being used to perform channel estimation in order to mitigate/avoid the influence of self-interference (SI), which may include applying rate-matching (or puncturing) to resources (REs or OFDM symbols including the same) through which an RS (e.g., a DL DMRS/CRS (cell-specific RS)) used for reception/demodulation of DL control/data channels (e.g., PDCCH/PDSCH). Self-interference channel estimation may thus be broadly reasonably interpreted as being performed based on a PDSCH DMRS, which may also be broadly reasonably interpreted as performing self-interference channel estimation based on the location of the PDSCH DMRS. The base station may thus be broadly reasonably interpreted as performing self-interference channel estimation based on a PDSCH DMRS resource location; Yang; Figs. 12-15; [0074]-[0077], [0099]), 	wherein the PUSCH is punctured at a location corresponding to the PDSCH DMRS resource and a PDSCH is punctured at a location corresponding to the PUSCH DMRS resource (PUSCH is described as being puncture based on an RS such as the PDSCH DMRS and PDSCH is described as being punctured based on an RS such as the PUSCH DMRS. The PUSCH may thus be broadly reasonably interpreted as being punctured at a location corresponding to the PDSCH DMRS resource and a PDSCH is punctured at a location corresponding to the PUSCH DMRS resource. As was also discussed in the 35 U.S.C. 112(b) rejections above, the Examiner would like to note that an interpretation wherein the UE operation mode may be broadly reasonably interpreted as not being an FDR mode. Using such an alternative interpretation, the claims may be broadly reasonably interpreted as not requiring the claimed limitation since such a limitation may be broadly reasonably interpreted as not occurring when the claimed “when” condition may be interpreted as not occurring. Yang is thus not required to teach the claimed limitation using such an alternative interpretation; Yang; Figs. 12-15; [0074]-[0077], [0099]).	Regarding claim 11, Yang teaches the limitations of claim 10.	Yang further teaches when the self-interference channel estimation is performed based on the PDSCH DMRS resource, estimation, cancellation and reconstruction of a self-interference signal are performed based on the punctured PUSCH (The base station is described as removing/mitigating self-interference from a DL transmission when an UL signal is received, which may include applying rate-matching (or puncturing) to resources (REs or SC-FDMA symbols including the same) through which an RS (e.g., a UL DMRS) used for reception/demodulation of UL control/data channel (e.g., PUCCH/PUSCH) and/or an RS (e.g., an SRS) used for UL radio channel estimation are transmitted. Creation (i.e., estimation, cancellation, and reconstruction) of a DL signal for self-interference mitigation may be broadly reasonably interpreted as being based on the punctured PUSCH. The base station may thus be broadly reasonably interpreted as performing estimation, cancellation and reconstruction of a self-interference signal are performed based on the punctured PUSCH when the self-interference channel estimation is performed based on the PDSCH DMRS resource. As was also discussed in the 35 U.S.C. 112(b) rejections above, the Examiner would like to note that an interpretation wherein the UE operation mode may be broadly reasonably interpreted as not being an FDR mode. Using such an alternative interpretation, the claims may be broadly reasonably interpreted as not requiring the claimed limitation since such a limitation may be broadly reasonably interpreted as not occurring when the claimed “when” condition may be interpreted as not occurring. Yang is thus not required to teach the claimed limitation using such an alternative interpretation; Yang; Figs. 12-15; [0074]-[0077], [0099]).	Regarding claim 12, Yang teaches the limitations of claim 10.	Yang further teaches when the reception channel estimation is performed based on the PUSCH DMRS resource, the reception channel estimation is performed in consideration of the punctured PDSCH (Channel estimation is also described as being performed on UL channels (e.g., PUCCH/PUSCH) using for instance reference signals (e.g., a UL DMRS) used for reception/demodulation of UL control/data channels. The base station may thus be broadly reasonably interpreted as performing reception channel estimation based on the PUSCH DMRS. A punctured PDSCH may also be transmitted in conjunction with such channel estimation. The base station may thus be broadly reasonably interpreted as performing reception channel estimation in consideration of the punctured PDSCH when the reception channel estimation is performed based on the PUSCH DMRS resource. As was also discussed in the 35 U.S.C. 112(b) rejections above, the Examiner would like to note that an interpretation wherein the UE operation mode may be broadly reasonably interpreted as not being an FDR mode. Using such an alternative interpretation, the claims may be broadly reasonably interpreted as not requiring the claimed limitation since such a limitation may be broadly reasonably interpreted as not occurring when the claimed “when” condition may be interpreted as not occurring. Yang is thus not required to teach the claimed limitation using such an alternative interpretation; Yang; Figs. 12-15; [0074]-[0077], [0099]).	Regarding claim 13, Yang teaches the limitations of claim 10.	Yang further teaches the base station operation mode is set to the FDR mode when the resource allocation indication information has a first value (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources for an FDR mode. Such a grant may be broadly reasonably interpreted as resource allocation indication information having a first value; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]), and 	wherein the base station operation mode is set to a half duplex multiplexing radio (HDR) mode when the resource allocation indication information has a second value (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources for a non-FDR mode, which may be broadly reasonably interpreted as a half duplex multiplexing radio (HDR) mode. Such a grant may be broadly reasonably interpreted as resource allocation indication information having a second value; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]).	Regarding claim 14, Yang teaches the limitations of claim 13.	Yang further teaches when the base station operation mode is a half duplex multiplexing radio (HDF) mode (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources for a non-FDR mode, which may be broadly reasonably interpreted as a half duplex multiplexing radio mode; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]), the PDSCH is not punctured at a location corresponding to the PUSCH DMRS resource and a PUSCH is not punctured at a location corresponding to the PDSCH DMRS resource (The Examiner would like to note that puncturing appears to be described in the context of avoiding self-interference in the FDR mode, and thus Yang may be broadly reasonably interpreted as teaching that the PDSCH is not punctured at a location corresponding to the PUSCH DMRS resource and a PUSCH is not punctured at a location corresponding to the PDSCH DMRS resource. An alternative interpretation may also be used wherein the base station operation mode is interpreted as being the HDR mode and thus the claimed limitations are not required to be taught by the prior art; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]).	Regarding claim 15, Yang teaches the limitations of claim 10.	Yang further teaches the control channel further comprises resource allocation information of at least one of the PDSCH, the PDSCH DMRS, the PUSCH or the PUSCH DMRS (As can be seen for instance in at least Figs. 12-15 and their corresponding description, a DL/UL grant may allocate resources. Such resources are described as being for DL/UL data, including the PDSCH, the PDSCH DMRS, the PUSCH and the PUSCH DMRS; Yang; Figs. 12-15; [0084], [0087], [0089]-[0090], [0094]-[0099]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474